DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1–9 are under examination. 
Election/Restrictions
Newly submitted claims 10-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus, classified in G21C 13/02.
II. Claims 10-11, drawn to a method, classified in G21C 15/18.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to produce medically useful radioisotopes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-11 are withdrawn from consideration (b) and MPEP § 821.03.
Response to Amendment
Applicant’s amendments to claims 6 and 7 and corresponding arguments are sufficient to overcome the 112(b) rejections of these claims as well as the related Drawing objections.  
Response to Arguments
Applicant's arguments, see Remarks dated 11/30/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Regarding the 102 rejection over Malloy, Applicant argues that Malloy’s coolant loop 14, 16 (Fig. 1) cannot be reasonably interpreted as a primary coolant loop. This argument is demonstrably false, as Malloy explicitly describes the loop 14, 16 as circulating primary coolant: “A reactor coolant system inventory purification device (RCI) 12 is provided to maintain the quantity and purity of primary coolant inside the pressure vessel. A makeup line 14 delivers primary coolant from the RCI 12 to the pressure vessel 10, and a letdown line 16 removes primary coolant from the pressure vessel 10 into the RCI 12. The RCI 12 includes a pump 17 and other water processing components (not shown)
Applicant argues that Malloy’s valves 20 are configured to stop loss of coolant and are therefore not usable on a primary coolant loop that purposefully carries high-powered fluid from the reactor for electricity generation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed primary loop purposefully carries high-powered fluid from the reactor for electricity generation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Accordingly, this argument is unpersuasive. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy (US 2013/0272478).
Regarding claim 1, Malloy teaches a simplified nuclear reactor system for commercially generating electricity, the system comprising:  	a nuclear reactor (10);  	at least one primary coolant loop (14, 16) connecting to two (20, 20) of a plurality of isolation valves of the nuclear reactor; and  	at least one emergency coolant source (12; Malloy teaches that the component : “As shown in fig. 1, these isolation valves are suitably used on makeup and letdown lines. Additionally, they may find application in protecting other vessel penetrations, such as the return line of an emergency condenser,” ¶ 38) connecting to at least one (20) of the plurality of isolation valves (20, 20) of the nuclear reactor, wherein the nuclear reactor is integrally isolatable from the primary coolant loop and the emergency coolant source by the plurality of isolation valves (20, 20) integral with the nuclear reactor (“integral isolation valves 20,” ¶ 17). 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanuch (US 2016/0027535), both the “RHR loop” and the “RCIPS loop”.
Regarding claim 1, Kanuch (RHR loop) teaches (Fig. 1) a simplified nuclear reactor system for commercially generating electricity, the system comprising:  	a nuclear reactor (10);  	at least one primary coolant loop (RHR out, RHR return) connecting to two (36, 38) of a plurality of isolation valves of the nuclear reactor; and  	at least one emergency coolant source (the secondary air or water coolant inside RHR heat exchanger 70; “an RHR heat exchanger 70 that may be air-cooled, water-cooled, or otherwise cooled,” ¶ 32; as is known in the art, residual heat, a.k.a. decay heat, includes heat that emanates from the nuclear reactor following a loss-of-coolant accident, a loss of on-site power, or other emergency situations leading to a shutdown) connecting to at least one (36, 38) of the plurality of isolation valves (36, 38) of the nuclear reactor, wherein the nuclear reactor is integrally isolatable from the primary coolant loop and the emergency coolant source by the plurality of isolation valves (20, 20) integral with the nuclear reactor (“RHR out IIV 36 and the RHR return IIV 38,” ¶ 32; ). 
Regarding claim 1, Kanuch (RCIPS loop) teaches (Fig. 1) a simplified nuclear reactor system for commercially generating electricity, the system comprising:  	a nuclear reactor (10);  	at least one primary coolant loop (32 [Wingdings font/0xE0] RV [Wingdings font/0xE0] 34 [Wingdings font/0xE0] 50) connecting to two (32, 34) of a plurality of isolation valves of the nuclear reactor; and  	at least one emergency coolant source (50; e.g., in the event of a loss of reactor coolant, ¶ 29) connecting to at least one (32, 34) of the plurality of isolation valves (32, 34) of the nuclear reactor, wherein the nuclear reactor is integrally isolatable from the primary coolant loop and the emergency coolant source by the plurality of isolation valves (32, 34) integral with the nuclear reactor (“IIV 32 and the let-down line vessel penetration protected by the let-down line IIV 34,” ¶ 27; IIV stands for integral isolation valve, abstract). 
Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malloy2 (US 2013/0294567).
Regarding claim 1, Malloy2 teaches (Fig. 1) a simplified nuclear reactor system for commercially generating electricity, the system comprising:  	a nuclear reactor (10);  	at least one primary coolant loop (14, 16) connecting to two (20, 21) of a plurality of isolation valves of the nuclear reactor; and  	at least one emergency coolant source (12; Malloy teaches that the disclosed vessel penetrations can be used for RCIPS during normal or emergency operations, ¶ ) connecting to at least one (20, 21) of the plurality of isolation valves (20, 21) of the nuclear reactor, wherein the nuclear reactor is integrally isolatable from the primary coolant loop and the emergency coolant source by the plurality of isolation valves (20, 21) integral with the nuclear reactor (“Isolation valves 20, 21 are provided at respective vessel penetration locations where the letdown line 14 and makeup line 16, respectively, pass through an outer wall 18 of the pressure vessel 10,” ¶ 21). 
Regarding claim 6, Malloy2 anticipates all the elements of the parent claim and additionally teaches wherein each of the isolation valves includes a primary and a secondary actuator in a continuous valve body: while Fig. 1 shows a valve 20 and a valve 21, Malloy2 states that valve 20 can be used for both of these: “However, it will be appreciated that the valve 20 could also be installed on a makeup line for adding fluid to the reactor core, or in another fluid line feeding into and/or out of the pressure vessel 10,” ¶ 23. Therefore, Malloy2 teaches a modified version of Figure 1 in which 20, 20 are used as the penetrations for the loop 14, 16. Malloy2 further teaches that valve 20 has a variation shown in Figs. 4-5 that includes a primary and a secondary actuator: 146, 148 in a continuous valve body 100. 
Regarding claim 7, Malloy2 anticipates all the elements of the parent claim and additionally teaches a containment (wall of 10) surrounding the nuclear reactor, wherein each of the isolation valves is connected to the one of the primary coolant loop and the ; and a plurality of penetration seals (116, 120, Fig. 4), wherein each one of the penetration seals the containment at each one of the isolation valves (“a mounting flange sealing with the isolation valve vessel to define a sealed volume,” ¶ 9).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 2–5 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Dix (US 3,021,273).
Regarding claims 2, 3, and 5, Malloy anticipates all the elements of the parent claim and additionally teaches a containment (wall 10), wherein the reactor is inside the containment, wherein the emergency coolant source is outside containment (12), and wherein the containment does not include any open coolant pool for emergency cooling (see Fig. 1). 
Malloy does not teach wherein the containment is entirely underground.
Dix does teach this. Dix is in the same art area of nuclear reactors and teaches (Fig. 1)  	a containment (14 or 11—both are containments), wherein the reactor is inside the containment (“a nuclear reactor enclosed within a pressure vessel,” claim 1), (supplied via line 19),  	wherein the containment has a personnel access point (27) at a top shield (12) accessible from ground, and  	wherein the containment does not include any open coolant pool for emergency cooling (as shown in Figure 1). 
A purpose for this teaching is, as described by Dix, to ensure that the reactor cannot leak into the ambient atmosphere (“an underground chamber or pit which is lined on all sides with fluid impermeable material,” col. 2, ll. 28-30), is “impervious to missiles” (col. 2, ll. 24-25), as well as to provide a door for personnel access that can be secured when not in use (col. 3, ll. 62-64).
The combination of the underground burial and hatch of Dix with the coolant loop of Malloy would have produced a nuclear reactor with integral isolation valves that was underground, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that combining Dix’s underground aspect and hatch with Malloy's valves would have produced Applicant's claimed invention of a buried reactor with isolation valves. The skilled person’s motivation for the combination would have been the expectation of , as described by Dix, to ensure that the reactor cannot leak into the ambient atmosphere (“an underground chamber or pit which is lined on all sides with fluid impermeable material,” col. 2, ll. 28-30), is “impervious to missiles” (col. 2, ll. 24-25), as well as to (col. 3, ll. 62-64).

Regarding claim 4, the above-described combination teaches all the elements of the parent claim, and Malloy additionally teaches that the reactor can be a boiling water reactor (reactors applicable to this disclosure can be PWRs or BWRs, ¶ 3) has a height that exceeds its width by a factor of at least 3.9 (the reactor within 10 pictured in Fig. 1 of Dix appears to be >3.9 times longer than it is wide).
Dix additionally teaches wherein the nuclear reactor is a maximum 1000 megawatt-thermal rated boiling water reactor (the MPR described in col. 5, ll. 15-19 is described in US Patent 3,086,933 has having a total heat production of 8 megawatts, col. 3, ll. 56-57) having a height that exceeds its width by a factor of at least 3.9 (the reactor 14 pictured in Fig. 1 of Dix appears to be 4 times longer than it is wide). Examiner notes that while patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the power output of the reactor to be a maximum of 1000 MW, since it has been held that discovering an optimum value or a result-effective variable involves only routine skill in the art. The skilled artisan is well-aware that a larger reactor is more complex and much more expensive than a smaller reactor 
It would have been an obvious matter of design choice to optimize the dimensions of the reactor, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Claim 2 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Isberg (US 3,712,851).
Regarding claim 2, Malloy anticipates all the elements of the parent claim and additionally teaches a containment (wall 10), wherein the reactor is inside the containment, wherein the emergency coolant source is outside containment (12), and wherein the containment does not include any open coolant pool for emergency cooling (see Fig. 1). 
Malloy does not teach wherein the containment is entirely underground.
Isberg does teach this. Isberg is in the same art area of nuclear reactors and teaches (Fig. 6)  	a containment (“a rock cavern forming a secondary containment,” abstract), wherein the reactor (21) is inside the containment (“The containment vessel is located in a rock cavern forming a secondary containment,” abstract), wherein an emergency coolant source (39) is outside containment,  	wherein the containment has a personnel access point (“access routes,” col. 4, l. 40) at a top shield accessible from ground (it is implicit that, because the reactor is underground, access points must penetrate the ground surface), and (as shown in Figure 6). 
A purpose for this teaching is, as described by Isberg, to loosen requirements for access routes and valves by using a rock chamber as the secondary containment, and because upon an external rupture, no immediate discharge will occur to the environment (col. 4, ll. 33-44).
The combination of the underground burial of Isberg with the coolant loop of Malloy would have produced a nuclear reactor with integral isolation valves that was underground, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that combining Isberg’s underground aspect with Malloy's valves would have produced Applicant's claimed invention of a buried reactor with isolation valves. The skilled person’s motivation for the combination would have been the expectation of, to loosen requirements for access routes and valves by using a rock chamber as the secondary containment, and because upon an external rupture, no immediate discharge will occur to the environment (col. 4, ll. 33-44).
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Flanders (US 2016/0201838).
Regarding claim 6, Malloy anticipates all the elements of the parent claim and additionally teaches wherein each of the isolation valves 20 includes an actuator (each valve 20 may include an actuator piston, ¶ 34)
Malloy does not explicitly teach a primary and secondary actuator in a continuous valve body. 
Flanders does teach this. Flanders is also in the art area of safety flow valves in pipelines (abstract) and teaches (Fig. 1) an isolation valve (10) wherein each of the isolation valves includes a primary and secondary actuator (18a, 18b) in a continuous valve body. 
The skilled artisan would have been motivated to utilize the primary and secondary actuators of Flanders in order to provide a “fail-safe design of…redundancy…two isolation valves installed in series,” ¶ 9. The skilled artisan would have recognized the utility of the redundancy of Flanders’ valve for use in a nuclear reactor system where redundancy is ubiquitous and often mandated by law. 
Regarding claim 7, the above-described combination of Malloy with Flanders teaches all the elements of the parent claim, and Malloy additionally teaches a containment (wall of 10) surrounding the nuclear reactor, wherein each of the isolation valves (20, 20) is connected to the one of the primary coolant loop and the emergency coolant source outside of the containment (each of the isolation valves 20 is connected to the primary coolant loop 14, 16 as well as the exterior coolant source 12); and a plurality of penetration seals (each of the isolation valves 20 is connected to the containment wall 10 via a welded flange: “the disclosed isolation valves are located inside the pressure vessel wall or inside a welded vessel penetration flange,” ¶ 38), wherein each one of the penetration seals seals the containment at each one of the (¶ 38).
Regarding claim 8, the above-described combination of Malloy with Flanders teaches all the elements of the parent claim, and Malloy additionally teaches wherein all penetrations that move a fluid coolant to or from the reactor include at least one of the isolation valves (as shown in Fig. 1, all penetrations shown have an isolation valve 20; additionally, ¶ 3 and ¶ 38 suggest that any other coolant lines would include isolation valves as well: “ these isolation valves are suitably used on makeup and letdown lines. Additionally, they may find application in protecting other vessel penetrations, such as the return line of an emergency condenser,” ¶ 38), and wherein the containment is fluid-tight (“the disclosed isolation valves…are failsafe against pipe breakages,” ¶ 38. 
Malloy does not explicitly state that the leakage protection extends up to 300 psig.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the containment fluid-tight up to 300 psig, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In this case, the fluid-tightness of a nuclear reactor pipe penetration is a result-effective variable, as numerous simulations and real-world tests are performed on pipe penetrations and valves marketed for use in commercial nuclear reactors to test what conditions they can withstand. It is mandated in the art that equipment used within the nuclear reactor must be capable of withstanding extreme pressures and temperatures. 
The skilled artisan would have therefore been motivated to ensure the vessel penetrations and associated equipment were leak-tight to as high of a pressure as possible in case of a loss-of-coolant accident or reactor meltdown or other accident scenario. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malloy in view of Watson (US 2013/0051511).

Regarding claim 9, Malloy anticipates all the elements of the parent claim and additionally teaches a containment (wall of 10) but does not explicitly teach the claimed silo. 
Watson does. Watson is in the same art area of underground nuclear reactors (abstract) and teaches (Fig. 1) a reactor (10) within a containment (22), a silo (32) surrounding the containment (22) and the emergency coolant source (52), wherein the silo is a seismic structure configured to reduce seismic shocks to the containment, the emergency coolant source, and the nuclear reactor (“reduced susceptibility to being compromised by external influences such as flooding, earthquakes, hostile assault, and so forth,” ¶ 15).
The combination of the silo of Watson with the apparatus of Malloy would have produced an underground nuclear reactor with a double containment, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Malloy, a person of ordinary skill would have predicted that combining Watson’s silo with Malloy's apparatus would have produced Applicant's . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646